

116 HR 6034 IH: Hmong and Lao Refugee Deportation Prohibition Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6034IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Ms. McCollum (for herself, Mr. Phillips, Mr. Kind, Mr. Costa, Ms. Moore, Mr. Lowenthal, Ms. Scanlon, Mr. Levin of Michigan, Ms. Jackson Lee, Mr. Pocan, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo defer the removal of individuals to the Lao People’s Democratic Republic for a 72-month period, and for other purposes.1.Short titleThis Act may be cited as the Hmong and Lao Refugee Deportation Prohibition Act of 2020.2.FindingsCongress finds the following:(1)Since 1975, nearly 200,000 refugees from the Lao People’s Democratic Republic (Lao P.D.R), including persons of Hmong, Lao, Khmu, and Mien or Yao descent, have resettled in the U.S. as permanent residents or become citizens.(2)Beginning in the 1950s in Laos, Hmong soldiers fought the Communist Pathet Lao movement, and many Hmong and Lao later assisted U.S. forces during the Vietnam War.(3)The House Judiciary Committee reported in 2000, At great personal peril and loss of life, the Hmong fought with American forces and performed critical roles in dangerous missions..(4)A former CIA officer stated to the Subcommittee on Immigration and Claims that, [t]hroughout the war, CIA’s paramilitary forces collected intelligence, used it in combat operations to tie down some 50,000 North Vietnamese forces in Laos, rescued downed American pilots and protected sensitive American installations at remote mountain tops ….(5)Public Law 106–207, the Hmong Veterans Naturalization Act of 2000, provided thousands of Hmong refugees resettled to the U.S. who served with a special guerrilla unit, or irregular forces, operating from a base in Laos in support of the United States military at any time during the period beginning February 28, 1961, and ending September 18, 1978, with exemptions from certain provisions of the Immigration and Naturalization Act.(6)In 2000, it was reported by the House Judiciary Committee in Report 106–563 that many Hmong refugees have found it difficult to naturalize because of a difficulty learning English. This is due to the facts that they came from a tribal society without a written language until recent decades and that many Hmong were recruited to be guerrillas at the age of 12–14 and hence did not attend school..(7)Scholars argue that the U.S. insufficiently resettled refugees from Laos leaving many ill-prepared for immediate work, unacculturated, and suffering psychosocial trauma resulting in cycles of poverty. In 2016, 37.8 percent of Hmong and 18.5 percent of Lao in the U.S. were living in poverty.(8)There are currently over 4,700 long-time U.S. residents of Hmong, Lao, Khmu, and Mien or Yao descent with Final Orders for Removal who were born in the Lao P.D.R., fled persecution in Laos, were resettled in the U.S. as refugees, and now face deportation to Laos due to past criminal convictions.(9)Individuals with Final Orders for Removal who could be deported to the Lao P.D.R. often do not speak the Lao language, lack familial connections, and are at risk of being a target for human rights abuses as a result of historic support for U.S. anti-communist policies.(10)A 2018 Department of State Laos Human Rights Report acknowledges the long record of human rights abuses in the Lao P.D.R. The report states, The government neither prosecuted nor punished officials who committed abuses, and police and security forces committed human rights abuses with impunity..(11)The Lao P.D.R. is a communist state that does not currently have an official deportation agreement with the U.S. and there is no extradition treaty between Laos and the U.S.(12)Many of the over 4,700 persons with Final Orders of Removal who are at risk of deportation to the Lao P.D.R. have not been able to seek adequate immigration relief based on the complexity of the required legal filings and the backlogs in immigration courts. It can take several years for an individual to seek to reopen their immigration case and have their eligibility for immigration relief decided on the merits.3.Sense of CongressIt is the sense of the Congress that—(1)individuals of Hmong, Lao, Khmu, and Mien or Yao descent who arrived in the U.S. as refugees fleeing persecution in the Lao People’s Democratic Republic shall not be deported to Laos for a period of 72 months; and(2)the Trump administration’s efforts to deport more than 4,700 individuals of Hmong, Lao, Khmu, and Mien or Yao descent residing in the U.S. to the Lao People’s Democratic Republic puts these individuals at grave risk, is unnecessary to ensure public safety, and cruelly inflicts trauma and harm on Hmong-American and Lao-American families and communities that are making significant contributions to the strength and success of the U.S.4.Deferral of removal to the Lao People’s Democratic Republic for individuals with removal orders(a)Deferral of removalAn alien may not be removed for the 72-month period beginning on the date of enactment of this Act if the alien—(1)is an individual born in the Lao People’s Democratic Republic or colonial French administration of the present-day Lao People’s Democratic Republic;(2)has been ordered removed to Lao People’s Democratic Republic at any time before the date of enactment of this Act; and(3)resided in the United States on or before January 1, 2011.(b)Employment authorizationUpon application to the Secretary of Homeland Security, an alien whose removal is deferred pursuant to this Act—(1)shall be authorized to engage in employment during the 72-month period described in subsection (a); and(2)shall be issued an employment authorization document that remains valid for 24 months subject to renewal.(c)ImplementationThe Secretary of Homeland Security shall take the necessary steps to implement—(1)the deferral of removal authorized under this section; and(2)the authorization of employment described in subsection (b).5.Notice for certain aliens with removal orders to the Lao People’s Democratic Republic(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall provide notice of the provisions of this Act to each alien who—(1)is an individual born in the Lao People’s Democratic Republic or colonial French administration of the present-day Lao People’s Democratic Republic; and(2)has a final order of removal.(b)Contents of noticeThe notice required under subsection (a) shall include clear instructions explaining the requirements for an alien to file a motion to reopen a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) based on changed country conditions.6.Prohibition on detentionThe Secretary of Homeland Security may not detain an alien whose removal is deferred pursuant to this Act on the basis of the alien’s immigration status in the United States or as a result of a motion filed by the alien to reopen a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a).7.Judicial review(a)ReviewNotwithstanding any other provision of law, an individual or entity who has been harmed by a violation of this Act may file an action in an appropriate district court of the United States to seek declaratory or injunctive relief.(b)Rule of constructionNothing in this Act may be construed to preclude an action filed pursuant to subsection (a) from proceeding as a class action (as such term is defined in section 1711 of title 28, United States Code).